Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application is a CON of 15/803,401 11/03/2017 PAT 11021776, 15/803,401 has PRO 62/417,571 11/04/2016.
Status of the Claims
Claims 1-15 remain for examination, wherein claims 1 and 13-14 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “about” before each of the claimed element wt% rang in claims 1-2 and 13-14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “fine complex” in claim 12 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al (US 9,162,422 B2, thereafter US’422).
Regarding claims 1, 5-11, and 13, US’422 teaches high-strength alloyed hot-dip galvanized steel sheet excellent in bake hardenability, and manufacturing method thereof with hot rolling (Title, Abstract, claim 8, Col.3, lins.27-52, and Col.18, ln.1 to Col.19, ln.6 of US’422), which reads on the hot rolled steel as recited in the instant claims. The composition comparison between composition ranges, phases, and properties in the instant claims and the composition of the sample A in table 1 and #2 in table 4 and 15 of US’422 is listed in following table. All of the composition ranges, phases, and properties disclosed by the working sample A in table 1 and #2 in table 4 and 15 of US’422 are within the claimed ranges of the instant claims. Since US’422 teaches all of the essential alloy composition ranges, microstructures, and properties, claims 1, 5-11, and 13 are anticipated by US’422.

 Element
From instant Claims 1 and 13 (in wt%) 
US’422(wt%) 
sample #A (table 1)
Within range
(in wt.%)
C
0.02- 0.2 (cl.1)
0.01-0.2 (cl.13)
0.165
0.165
Mn
1.0- 3.5
2.30
2.30
P
0.1 or less
0.0051
0.0051
Si
1.2 or less
1.06
1.06
Al
0.01- 0.10
0.042
0.042
N
0.02 or less
0.0018
0.0018
Cu
0.6 or less (cl.1)
0.5 or less (cl.13)
Trace amount
Trace amount
V
0.12 or less
Trace amount
Trace amount
B
No intentional adding
No  intentional adding
No  intentional adding
Fe
Balance + impurities
Balance
Balance

From instant Claims 1 and 13 (Vol%)
US’422 example #2 in table 15

Bainite (Vol.%)
15-45
28
28
M+A (Vol.%)
5-35 (cl.1)
10-30 (cl.13)
10
10
TM+M (Vol.%)
<15
3
3
Ferrite (Vol.%)
Balance (cl.1)
PF+QPF 30-60 (cl.13)
Balance 
59 (cl.13)
Balance (cl.1)
59 (cl.13)

Claims 5-9 


TS
1000 MPa or more (Cl.5,8,9)
1231 MPa
1231 MPa
Elongation
10% or more (cl.6) 
10-16 (cl.7-9)
16%
16%
YS/TS
65% or more (Cl.6,8)
70-85 (cl.9)
886/1231 = 72%
72%

Claims 10-11


M+A (Vol.%)
10-30
10
10
Bainite (Vol.%)
25-40
28
28
TM+M (Vol.%)
<15 (cl.11)
3
3
Ferrite (Vol.%)
Remainder (cl.11)
Balance
Reads on


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US’422.
Regarding claims 2 and 14-15, US’422 teaches adjusting C amount in range of 0.75-0.4wt% (claims, Col.13, lns.1-11, and examples of US’522), which overlaps the claimed C range. Overlapping in composition range creates a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C in the alloy since US’422 teaches the same cold-rolled steel sheet throughout whole disclosing range.

Element
From instant Claims 2 and 14 (in wt%) 
US’422(wt%) 
sample #A (table 1)
Within range
(in wt.%)
C
0.05-0.1 (cl.2,14)
0.165
0.075-0.400 (cl.1 of US’422)
-- 
overlapping range: 0.075-0.1
Mn
1.0- 3.5 (cl.14)
2.30
2.30
P
0.1 or less (cl.14)
0.0051
0.0051
Si
1.2 or less (cl.14)
1.06
1.06
Al
0.01- 0.10 (cl.14)
0.042
0.042
N
0.02 or less (cl.14)
0.0018
0.0018
Cu
0.5 or less (cl.14)
Trace amount
Trace amount
V
0.12 or less (cl.14)
Trace amount
Trace amount
B
No intentional adding (cl.14)
No  intentional adding
No  intentional adding
Fe
Balance + impurities (cl.14)
Balance
Balance

From instant Claims 14 and 15 (Vol%)
US’422 example #2 in table 15

Bainite (Vol.%)
25-40
28
28
M+A (Vol.%)
10-30 
10
10
TM+M (Vol.%)
<15
3
3
Ferrite (Vol.%)
PF+QPF 30-60 (cl.15)
59
59 (cl.15)


Regarding claim 3, working sample A in table 1 of US’422 does not specify including at least one of element from group consisting of Mo, Cr, and Ni or combination as recited in the instant claim. However, US’422 specify optional adding Mo, Cr, and Ni in order to improve the properties of the steel sheet (Col.15, ln.35 to Col.16, ln.10 of US’422), which overlaps the claimed Mo, Cr, and Ni ranges in the instant claim. Overlapping in composition range creates a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Mo, Cr, and/or Ni from the disclosures of US’422 since US’422 teaches the same cold-rolled steel sheet throughout whole disclosing range. More specifically US’422 teaches to improving the steel’s properties by optional adding the proper amount of Mo, Cr, and/or Ni (Col.15, ln.35 to Col.16, ln.10 of US’422). 
Regarding claims 4 and 12, working sample A in table 1 of US’422 does not specify including at least one of element from group consisting of Ti and Nb or combination (cl.4) and precipitation (cl.12). However, US’422 specify optional adding Ti and/or Nb in order to improve the properties by forming carbonitrides precipitates for strengthening of the steel sheet (Col.14, ln.58 to Col.15, ln.16 of US’422), which overlaps the claimed Ti and Nb ranges in the instant claim 4 and reads on the fine complex precipitates in claim 12. Overlapping in composition range creates a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ti and/or Nb from the disclosures of US’422 since US’422 teaches the same cold-rolled steel sheet throughout whole disclosing range. More specifically US’422 teaches to improving the steel’s properties by optional adding the proper amount of Ti and/or Nb (Col.14, ln.58 to Col.15, ln.16 of US’422).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 17/168977 (US-PG-pub 2021/0156010 A1).  
Regarding claims 1-15, although the conflicting claims are not identical, they are not patentable distinct from each other with claims 1-19 of copending application No. 17/168977. All of the alloy composition ranges and phase amount disclosed in claims 1-19 of copending application No. 17/168977 overlap the ranges of composition ranges, phase amount, and properties as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of alloy compositions, phase amount, and essential manufacturing steps according to the disclosures claims 1-19 of copending application No. 17/168977 because claims 1-19 of copending application No. 17/168977 teaches the same steel alloy throughout the whole disclosed ranges. Thus, no patentable distinction was found in the instant claims compared with the claims 1-19 of copending application No. 17/168977.
This is a provisional obviousness-type double patenting rejection since the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734